THEATTORNEYGENERAL
                          OF      TEXAS
                         AUSTIN    a.   TEXAS



                          March 7,      1961

Honorable Jerry Sadler              Opinion No. NW-1010
Commissioner
General Land Office                 Re:    Problems relating to the
Austin, Texas                              sale of lands acquired by
                                           the Veterans' Land Board
                                           at a foreclosure sale.
Dear Mr. Sadler:
          By judgment entered in 1956, a "block sale" by the
Veterans' Land Board to 28 veterans was set aside; the deed or
deeds conveying the block of land to the State were also set
aside; and the State,was awarded recovery of a substantial sum.
As a part of the judgment, it was provided that the judgment debt
was discharged upon the payment of a portion of the judgment and
the execution of a note by the defendants for the balance, secured
by a deed of trust on the land. The note was executed and is now
delinquent.
         You request our opinion on the following questions:

           1. If the State acquires the land through foreclosure
of the lien aforesaid, does such land become part of the Veterans'
Land Fund?
          2.  Must the Board re-sell the land so acquired under
the terms set out in Article 542lm, V.C.S.?
          3. Does anything in the above procedure conflict with
Article 5416,R.S.?
          In addition to the above, your request contains two
other questions which are conditioned upon a negative answer to
question No. 1, and because we are answering such question in the
affirmative, we do not answer such other questions.
          Article 3, Section 49-b of the Texas Constitution
authorizes the Veterans' Land Board to issue up to two million
dollars in State bonds "for the purpose of creating a fund to be
known as the Veterans' Land Fund", to be used for the purchase
of land for veterans, and further provides that "all lands ,thus
purchased . . . shall be a part of the Veterans' Land Fund".
Honorable Jerry Sadler, page 2 (WW-1010)


          You have furnished us with the form of resolution
customarily used by the Veterans ' Land Board in connection with
the issuance of State bonds as above authorized. Such resolu-
tion provides that each bond shall contain the following language:
              "Payments of the principal of and
         interest on this bond and the series of
         which it is one, Ejhall be made primarily
         from the Fund, into which shal:1 be de-
         oosited the Droceeds of the bolnds, the
         proceeds from the sale of the lands-
         acquired by the Board, and from such other
         money as shall be appropriated for the pur-
         pose by the Legislature in accordance with
         the Constitution and laws of the State.
         Also all lands purchased by the Board until
         the sale thereof shall be held for the benefit
         of the Fund. A Reserve created and maintained
         within the Fund is pledged irrevocably to the
         payment of the principal of and interest on
         the Bonds and is to be administered and used
         in the manner prescribed in the Resolution."
         (Emphasis added.)
         The aforesaid Constitutional provision further states:
              "The lands of the Veterans' Land Fund
         shall be sold by the State to Texas veterans
         of the present war or wars, commonly known
         as World War II, and to Texas veterans of
         service in the armed forces of the United
         States of America subsequent to 1945 as may
         be included within this program by legislative
         act, in such quantities and on such terms, and
         at such prices and rates of interest, and under
         such rules and regulations as are now provided
         by law, or as may hereafter be provided by law."
          The followin provisions of the Veterans' Land Act
(Article 5421m, V.C.S;7 deal with sales of land by the Board:
          Section 2(A) authorizes the Veterans' Land Board "to
provide by resolution for the use of the Veterans' Land Fund in
such manner as to effectuate the intention of the Constitution
and of the law; . . . to provide for the forfeiture of contracts
of sale and purchase and the resale of forfeited land; . . .
and to formulate such policies, rules and regulations as may be
necessary, not in conflict with the provisions of the law, to
insure the proper administration of the law and to carry out
the intent and purposes thereof."
Honorable Jerry Sadler, page 3 @W-1010)


          Section 8 of the Act provides:
               II
                . . . All lands previously sold by
          the Board, upon any re-possession for any
          cause by the acts of the purchasers or any
          other lawful reasons, shall again become a
          part of said Veterans' Land Fund."
          Section 13 provides:
               "Land shall not be sold at less than
          its actual cost to the Board, except that
          forfeited land may be resold under the
          provisions of Section 19(A) hereof at less
          than its actual cost to the Board. . . ."
          Section 14 lists the veterans entitled to the benefits
of the Act.
          Section 19(A) contains rules for the sale of forfeited
land to be held "at such times and in such manner as the Board
may prescribe".
          Section 21 authorizes the Board to make rules and
regulations not inconsistent with the Act which shall be con-
sidered a part of the Act.
          Section 23 provides for the sale of land remaining
unsold on December 1, 1959.
          It is clear to us that repayment of the Veterans'
Land Bonds was intended to be secured by the lands purchased
through the Veterans' Land Program and the proceeds from the
sale thereof. The method of handling the "block deal" in
question does not alter the fact that Veterans' Land Fund monies
were expended in the original purchase of same and that said
fund has not been reimbursed for such expenditure. When the
land was first bought by the Board, the land became a part of
the Fund. When, under judgment of the Court, title was revested
in the seller subject to the note and deed of trust in favor of
the State, such indebtedness and lien securing same were a part
of such Fund. If such lien is foreclosed and the land is bid in
by the State, such land will again become a part of the Fund.
We answer question No. 1 in the affirmative.
          As to the sale of the land after foreclosure by the
State, it is noted that Article 4401; R.S., sets out the pro-
cedure for bidding in property for the State on foreclosure
sales, and Article 4403, R.S., provides for the subsequent
Honorable Jerry Sadler, page 4 (WW-1010)


sale or other disposition thereof by the agent or attorney
bidding the property in for the State, with the advice and
consent of the Attorney General "in the manner acquired and
upon such terms and conditions as he may deem most advantageous
to the State". We do not think that Article 4403 is applicable
to sales of land from the Veterans' Land Fund.
          Said fund is a special Constitutional Fund and is
governed by the provisions of the Constitution set forth above,
wherein the land is required to be sold to designated Texas
veterans (see Section 14 of Article 5421m) "in such quantities,
and on such terms, and at such prices and rates of interest,
and under such rules and regulations as are . . . provided by
law".
          The Legislature cannot alter the Constitutional re-
quirement that land be sold only to veterans. (See Section 23
of the Act.) As to the terms of sale as now provided by law,
see Sections 12, 13, 15, 16, 17, 19(A) and 23 of the Veterans'
Land Act, and the rules and regulations of the Board authorized
under Section 21 of said Act.
          The Constitution, as aforesaid, provides for the sale
of lands of the Veterans' Land Program under terms, regulations,
etc. as may be provided by law. The provisions of the Veterans'
Land Act are detailed and plenary; and, in our opinion, they,
along with the aforesaid Constitutional requirements, form the
complete rule and guide for the disposal of land belonging to
the Veterans' Land Fund. This answers your second question.
We are of the opinion that Article 4403, supra, is not appli-
cable in any degree to the sale of such lands. That statute is
a general law, whereas the Veterans' Land Act deals specifically
with lands of the Veterans' Land Program.
          In San Antonio and A. P. Ry. Co. v. State,   128 Tex. 33,
95 S.W.2d btJ0,b87 (193b), it is said:
               "The rule is well recognized that, in
         ascertaining the intention of the Legis-
         lature, which must always govern in the
         construction of statutes, where seeming or
         real repugnant provisions appear, the specific
         statute more clearly evidences the intentions
         of the Legislature than the general one, and
         therefore it will control."
          Your third question inquires as to whether any of
said procedure conflicts with Article 5416,R.S. This article
describes the lands belonging to the State Permanent School
.   -




        Honorable Jerry Sadler, page   5 (WW-1010)


        Fund. Sale of such lands is under the jurisdiction of the
        School Land Board. Article 54210-3, V.C.S.
                  In Opinion No. v-782of this office, written in 1949
        by Honorable Ben H. Rice, III, Assistant Attorney General, the
        authorities were exhaustively reviewed and the opinion concluded
        that previously patented lands re-acquired by the State for a
        special legislative purpose were not a part of the "unappropriated
        public domain" and were not a part of the Permanent School Fund.
        Copy of said opinion is attached. The Legislature has recognized
        that such lands are not school lands. See Article 5382d, V.C.S.,
        and especially Section 1.6thereof. The lands of the Veterans'
        Land Fund, as above pointed out, are dedicated by the Constitu-
        tion and statute for a special purpose, and their method of sale
        is designated therein. In our opinion, they form no part of the
        Permanent School Fund. We answer question No. 3 in the negative.

                                       SUMMARY

                       Land on which the Veterans' Land
                  Board has a deed of trust lien by virtue
                  of the rescission of a "block deal" in a
                  1956 judgment of the Court, will, if fore-
                  closed on and bid in by the State, become
                  a part of the Veterans' Land Fund. The
                  subsequent sale of same by said Board will
                  be governed by the requirements set out in
                  Article 3, Section 49-b, Texas Const., and
                  Article 542lm, V.C.S. Such lands, when
                  acquired by the State, will not be a part
                  of the State Permanent School Fund.
                                          Yours very truly,
                                           WILL WILSON
                                           Attorney General of Texas




        JAS:afg
                                             -   .




Honorable Jerry Sadler, page   6 (WW-1010)


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
L. P. Lollar
Leon Pesek
Martin DeStefano
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore